ORDER
PER CURIAM.
Joseph Shanks (Shanks) appeals the Judgment of the Circuit Court of St. Louis County (Court), the Honorable Emmett O’Brien presiding. Shanks pled guilty to seven counts of First Degree Statutory Sodomy, Section 566.062 1; seven counts of Second Degree Statutory Sodomy, Section 566.064; one count of First Degree Statutory Rape, Section 566.032; two counts of Second Degree Statutory Rape, Section 566.034; one count of First Degree Child Molestation, Section 566.067; and one count of Possession of Child Pornography, Section 566.037. The Court’s sentence totaled life imprisonment plus eight years. Shanks filed a Rule 24.035 motion, which the Court denied without an evidentiary hearing.
On appeal, Shanks argues that the Court erred when it denied his Rule 24.035 motion without a hearing, because he alleged facts, not refuted by the record, which show that trial counsel coerced him to plead guilty. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).

. All statutory references are to RSMo (2000).